                           United States District Court Northern District of Illinois
                           MOTION FOR LEAVE TO APPEAR PRO HAC VICE
 Case Title:                                                                                                             Plantiff(s)
                In re: Ethiopian Airlines Flight ET302 Crash

                                                                              VS.

                                                                                                                         Defendant(s)


 Case Number: 1:19-cv-02170                                        Judge: Honorable Jorge L. Alonso


       Justin Timothy Green                                                                                  hereby apply to the Court


 under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of
Andrea Spini, Individually and as Special Administrator of the Estate of Carlo Spini, Deceased,
and on behalf of his surviving children Marco Spini, Francesco Spini and Elisabetta Spini
                                                                                                    by whomIhave been retained.
((mu- 1 • 19-ev-09971 filed 05/07/7019)

 Iam a member in good standing and eligible to practice before the following courts:
                                                 Title of Court                                                            Date Admitted
                                          Supreme Court, New York                                                               2009

                                        Superior Court of New Jersey                                                            1996

                                       USDC, District of New Jersey                                                             1996

                                  USDC, Southern District of New York                                                           1997
                                                                                                                    A.

 Ihave currently, or within the year preceding the date of this application, made pro hac vice applications to this
 Court in the following actions:
                                                                                                             Date of Application
      Case Number                                             Case Title                                     (Granted or Denied)*




 *If denied, please explain:
 (Attach additional form if
 necessary)
 Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
 time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of


                                                                                                                    LI
 papers may be made.

                                     Has the applicant designated local counsel?       Yes                   No

 If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Has the applicant ever been:

censured, suspended, disbarred, or otherwise disciplined by any court?                 Yes El              No     i
or is the applicant currently the subject of an investigation of the
applicant's professional conduct?                                                      Yes                 No      a
transferred to inactive status, voluntarily withdrawn, or resigned from the
bar of any court?                                                                      Yes                 No    i
denied admission to the bar of any court?                                              Yes
                                                                                             El            No      a
held in contempt of court?                                                             Yes                 No      a
NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant's current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant's conduct may have been instituted.

Ihave read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.


05/28/2019                                               si Justin Green

                  Date                                              Electronic Signature of Applicant

                             Last Name                                         First Name                           Middle Name/Initial
Applicant's Name
                            Green                                             Justin                                T

Applicant's Law Firm        KREINDLER & KREINDLER LLP

                             Street Address                                                                         Room/Suite Number
Applicant's Address
                            750 THIRD AVE                                                                           32

                             City                        State                 ZIP Code            Work Phone Number

                            NEW YORK                    NY                    10017               212 687 8181

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




          Rev. 01/01/2018
